Filed 11/20/2019 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2019 ND 269

Eybon Avyon Watkins,                                 Petitioner and Appellant
      v.
State of North Dakota,                               Respondent and Appellee

                                No. 20190085

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable David E. Reich, Judge.

AFFIRMED.

Per Curiam.

Mark Sherer, Dickinson, N.D., for petitioner and appellant; submitted on brief.

Julie Lawyer, Bismarck, N.D., for respondent and appellee; submitted on brief.
                               Watkins v. State
                                No. 20190085

Per Curiam.

[¶1] Eybon Avyon Watkins appeals from an order denying his petition for
post-conviction relief. Following a jury trial, Watkins was convicted of
committing the offense of robbery in violation of N.D.C.C. § 12.1-22-01.
Watkins petitioned for post-conviction relief alleging ineffective assistance of
counsel during the trial. After a hearing, the district court denied the petition.

[¶2] We summarily affirm the district court’s order under N.D.R.App.P.
35.1(a)(2) concluding the court's findings of fact are not clearly erroneous and
the court did not err in determining that Watkins failed to establish his
counsel’s representation fell below an objective standard of reasonableness.
The evidence supports the court’s findings that the errors Watkins claims his
counsel committed were attributable to trial strategy. Noorlun v. State, 2007
ND 118, ¶ 14, 736 N.W.2d 477; N.D.R.App.P. 35.1(a)(2).

[¶3] Gerald W. VandeWalle, C.J.
     Jon J. Jensen
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1